John Vsher plaint. agt Hezekiah Vsher Deft for witholding the Summe of Seven thousand pounds currant mony of New-England due upon the forfiture of an Obligation under his hand & Seale [ 477 ] bearing date Aug0 19° 1676. by his non performance of Covenants or Articles therein contained with all due damages &c. . . . The Jury . . . found for the plaint. Forfiture of the bond Seven thousand pounds mony & costs of Court. The Deft appealed from this Judgement unto the next Court of Assistants, who gave bond with Sureties for prosecution thereof.
[ The judgment was reversed by the Court of Assistants. Records, i, 111.]